                                  Case 2:20-cv-09043-VAP-AFM Document 9 Filed 11/19/20 Page 1 of 1 Page ID #:64




                                  1                            UNITED STATES DISTRICT COURT
                                  2                           CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                       Alvin Waldo Whisenton,
                                  5
                                  6                             Plaintiff,
                                                                                 2:20-cv-09043-VAP-AFMx
                                  7                   v.
                                  8
                                                                                      JUDGMENT
                                       Department of Treasury Internal
                                  9
                                          Revenue Service IRS,
                                 10
Central District of California
United States District Court




                                 11                        Defendant

                                 12
                                 13
                                 14
                                 15
                                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 16
                                 17
                                           Pursuant to the Order Granting Defendant’s Motion to Dismiss, IT IS
                                 18
                                      ORDERED AND ADJUDGED that Plaintiff’s Complaint is DISMISSED
                                 19
                                      WITHOUT PREJUDICE. The Court orders that such judgment be entered.
                                 20
                                 21
                                      IT IS SO ORDERED.
                                 22
                                 23
                                         Dated:    11/19/20
                                 24
                                                                                       Virginia A. Phillips
                                 25                                               United States District Judge
                                 26



                                                                             1
